Citation Nr: 0633467	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975 and June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded the veteran's appeal in August 
2003.  After review, the Board determines that its prior 
remand instructions have not been fully complied with.  The 
Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

First, the Board instructed the RO to ensure that copies of 
all the veteran's VA psychiatric treatment records are 
included in the claims folder, and after reviewing the VA 
treatment records in the file, the Board concludes that not 
all the veteran's treatment records have been obtained.  From 
records submitted by the veteran, it is clear he was 
receiving psychiatric treatment in July 1984, which appears 
to be related to alcohol abuse.  But there is also an 
indication in the records that the veteran was diagnosed to 
have a dysthymic disorder with panic attacks in 1984 as well.  
The veteran has stated that he has received psychiatric care 
at both the Dublin and Augusta VA facilities for psychiatric 
problems since 1984.  The file contains only piecemeal copies 
of the veteran's treatment records that have been submitted 
by the veteran over the years.  The Board finds that it is 
necessary that a full copy of the veteran's treatment records 
be obtained directly from the Dublin and Augusta, Georgia, VA 
Medical Centers to ensure that all relevant evidence has been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus on 
remand, the veteran's VA treatment records should be obtained 
from both the Dublin and Augusta, Georgia, VA Medical Centers 
from the veteran's discharge from service in June 1983 to the 
present.

In addition, in the prior remand, the Board instructed the RO 
to obtain the veteran's service personnel records.  The 
request made to the National Personnel Records Center (NPRC) 
was "PTSD, FURNISH PAGES FROM THE PERSONNEL FILE SHOWING THE 
VETERAN'S UNIT OF ASSIGNMENT, DATES OF ASSIGNMENT, 
PARTICIPATION IN COMBAT OPERATIONS, WOUNDS IN ACTION, AWARDS 
AND DECORATIONS AND OFFICIAL TRAVEL OUTSIDE THE UNITED 
STATES."  This request is not in compliance with the Board's 
instruction as this information would not provide relevant 
information as to any disciplinary problems the veteran had 
or any alcohol/drug programs he may have been required to 
attend.  Furthermore, this veteran is not seeking service 
connection for PTSD and so the request asking for personnel 
records only relevant to such a claim was not designed to 
obtain the evidence that is relevant to this veteran's claim.

The claims file contains a copy of a personnel record 
submitted by the veteran with the heading "Offenses and 
Punishments" that shows the veteran was disciplined three 
times during his service.  Although this copy is not very 
legible, it can be read that one of the offenses was for 
being intoxicated and another was for throwing a chair 
through a window.  The full record pertaining to these 
disciplinary actions may be highly relevant to the veteran's 
claim that he began having psychiatric problems in service.  
In addition, the veteran stated in a May 2004 statement that 
his supervisors knew he was having problems and, instead of 
sending him for psychiatric treatment, they put him through 
the Navy Drug Safety Action Program.  The veteran's personnel 
records should verify his attendance in this program.  
Therefore a full copy of the veteran's service personnel 
record, including any records relating to disciplinary 
actions and any alcohol or drug programs attended, should be 
obtained from the NPRC.

Furthermore, the Board finds that the RO failed to fully 
assist the veteran in obtaining private treatment records 
identified by him.  The veteran submitted copies of inpatient 
treatment at Central State Hospital for August 1995.  The 
records are only of the first two pages of a discharge 
summary.  This discharge summary also shows that the veteran 
was previously treated at this same hospital from October 27, 
1987 to November 2, 1987.  The Board finds that these medical 
records may be relevant to the veteran's claim and should be 
obtained.  The veteran did submit a signed VA Form 21-4142 
but it was not completely filled out as the veteran failed to 
identify the source of information.  The RO did not, however, 
follow up with the veteran to seek a properly completed VA 
Form 21-4142.  Thus on remand, the veteran should be 
contacted and asked to fully complete a new VA From 21-4142 
to permit VA to obtain his treatment records from Central 
State Hospital.  As the veteran's psychiatric disability may 
affect his ability to understand VA's instructions, all 
efforts should be made to assist the veteran to obtain the 
necessary forms and records.

Finally, after all the above development has been completed, 
the veteran should be scheduled for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's medical 
records from the VA Medical Centers in Dublin 
and Augusta, Georgia, for any psychiatric 
treatment from July 1983 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide 
a negative response if records are not 
available.

2.  Contact the veteran and request that he 
submit a fully completed VA Form 21-4142 for 
psychiatric treatment records from Central 
State Hospital.  If the veteran provides the 
completed release form, then request the 
medical records identified.  In making the 
request, specify that copies of the actual 
treatment records, as opposed to summaries, are 
needed.  All efforts to assist the veteran in 
obtaining these records should be made, 
including follow-up requests, if appropriate.  
The veteran and his representative should be 
notified of unsuccessful efforts in this regard 
and afforded an opportunity to submit the 
identified records.

3.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate agency, 
and request the veteran's service personnel 
records including any reflecting disciplinary 
actions against the veteran and any alcohol or 
drug programs attended by the veteran.  
Associate all requests and records received 
with the claims file.  If records are 
unavailable from any sources, a negative reply 
is requested.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA psychiatric examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

After reviewing the file and interviewing the 
veteran, the examiner should render an opinion 
as to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) that 
the veteran's current psychiatric disorder 
(diagnosed as paranoid schizophrenia) had its 
onset during the veteran's active duty or 
within in one after his discharge from service 
in June 1983.  

The Board specifically points to the following 
evidence as relevant to the examiner's opinion:

a)  VA treatment records from July 1984 
showing treatment for alcohol abuse, 

b)  VA Problem List showing diagnosis of 
dysthymic disorder with panic attacks with 
onset in 1982 and first recorded in 1984, 

c)  VA treatment records from 1985 through 
1987 showing treatment for panic attacks 
and anxiety,

d)  VA inpatient treatment record from 
September 24, 1998 through October 2, 1998 
showing first diagnosis of schizophrenia,

e)  July 1999 statement from a VA provider 
stating that the veteran's mental 
condition most likely started more than 20 
years ago, 

f)  August 2000 letter from Dr. McCard 
stating that the veteran's history is 
consistent with mental illness beginning 
while on active duty,

g)  June 2000 letter from Dr. Anderson 
stating that it is most likely that the 
veteran's psychiatric condition started 
while in the military, 

h)  June 2000 statement from a VA provider 
stating that the veteran's problems may 
have begun while he was on active duty, 
and

i)  March 2000 statement signed by VA 
providers stating that the veteran's 
mental condition most likely started more 
than 20 years ago.

5.  Then, after ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and that the VA examination report 
is complete, readjudicate the veteran's claim.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


